DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-6, 8-16, 21-22, and 24-27 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art as a whole, either alone or in combination, fails to teach or suggest a turbine engine, comprising: a compressor; a combustion chamber; a turbine; a shaft system; an electric generator; one or more electrical loads electrically connectable with the electric generator via a power bus system; a controller configured to: receive control data indicative of a system state of the compressor; determine a damping control command representative of instructions for adjusting a control parameter of the electric generator; and control the electric generator to adjust the control parameter based at least in part on the damping control command to change an output of the shaft system for damping instability fluctuations of the pressurized air stream within the compressor, and wherein in controlling the electric generator to adjust the control parameter based at least in part on the damping control command to change the output of the shaft system for damping instability fluctuations of the pressurized air stream within the compressor, the controller is configured to cause a torque load placed on the shaft system by the electric generator i) that is in phase with mass flow fluctuations of the pressurized air stream within the compressor; or ii) that is out of phase with the mass flow fluctuations of the pressurized air stream within the compressor according to a phase lag offset.
Regarding claim 14, the prior art as a whole, either alone or in combination, fails to teach or suggest a method for active stability control of a compression system operatively coupled with an electric generator via a shaft system, the method comprising: receiving control data indicative of a system state of the compression system; determining a damping control command representative of instructions for adjusting a control parameter of the electric generator; and adjusting the control parameter of the electric generator based at least in part on the damping control command to change an output of the shaft system for damping instability fluctuations of a fluid stream within the compression system, and wherein the electric generator is controlled to adjust the control parameter based at least in part on an electrical power demand placed on the electric generator by one or more electrical loads electrically connected with the electric generator.
Regarding claim 21, the prior art as a whole, either alone or in combination, fails to teach or suggest a turbine engine, comprising: a compressor; a combustion chamber; a turbine; a shaft system; an electric generator; one or more electrical loads electrically connectable with the electric generator via a power bus system; a controller configured to: receive control data indicative of a system state of the compressor; determine a damping control command; and control at least one of the electric generator and the one or more electrical loads to adjust the control parameter based at least in part on the damping control command to change an output of the shaft system for damping instability fluctuations of the pressurized air stream within the compressor, and wherein at least one of the electric generator and the one or more electrical loads are controlled to adjust the control parameter based at least in part on the electrical power demand.
Claims 3-6, 8-13, 15-16, 22, and 24-27 are considered allowable based on their respective dependence on allowed claims 1, 14, and 21. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET P NGUYEN whose telephone number is (571)272-9457. The examiner can normally be reached M-F 12-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIET P NGUYEN/Primary Examiner, Art Unit 2832